Citation Nr: 0722139	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-03 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an upper 
gastrointestinal disease, to include gastroesophageal reflux 
disease (GERD), hiatal hernia, and gastritis, claimed as due 
to undiagnosed illness or as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for tension headaches, 
claimed as due to undiagnosed illness or as secondary to 
service-connected disabilities.

3.  Entitlement to an initial rating greater than 10 percent 
for fibromyalgia.

4.  Entitlement to an effective date prior to October 25, 
2001, for an award of service connection for PTSD with major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney at Law




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active duty from April 1986 to October 1991.  
He also served in the reserves until honorably discharged in 
July 1999; specific periods of active duty for training, if 
any, are not shown.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and subsequent decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The Board remanded the claims to the RO in May 2005 for 
further development and consideration.  The veteran withdrew 
his appeal regarding entitlement to an effective date prior 
to July 14, 2002, for an award of service connection for 
fibromyalgia.

The issues of entitlement to service connection for tension 
headaches, an increased rating for fibromyalgia, and an a 
earlier effective date for an award of service connection for 
PTSD with major depressive disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's gastritis is causally related to the 
service-connected avascular necrosis of multiple joints.

3.  The veteran does not have a currently diagnosed GERD or 
hiatal hernia; and he has been awarded service connection for 
his gastrointestinal symptoms, currently diagnosed as 
irritable bowel syndrome and gastritis.


CONCLUSIONS OF LAW

1.  Gastritis is proximately due to the service-connected 
avascular necrosis of multiple joints.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.310(a) (2006).

2.  GERD and hiatal hernia were not incurred in or aggravated 
by active service, nor due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in August 2003, 
March 2006, and April 2006, subsequent to the initial 
adjudications.  While the notice was not provided prior to 
the initial adjudications, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a February 2007 
supplemental statement of the case, following the provision 
of notice.  Neither the veteran nor his attorney-
representative has alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Analysis

1.  Service Connection Claim 

The veteran contends that he should receive service 
connection and essentially, separate disability ratings for 
his gastrointestinal conditions, gastritis, GERD and hiatal 
hernia.  He maintains that these conditions are the 
manifestation of an undiagnosed illness due to his service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  In addition, he claims that the conditions were 
caused by his service-connected PTSD with major depression, 
service-connected irritable bowel syndrome, or the numerous 
medications prescribed for his service-connected avascular 
necrosis of multiple joints.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  Service connection also may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent prior to September 30, 2011.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3).

Consideration of a veteran's claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis.  

38 C.F.R. § 4.113 states that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disabling picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do no lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  The veteran is currently in 
receipt of a 10 percent rating for irritable bowel syndrome 
due to contact with environmental hazards during Persian Gulf 
service under Diagnostic Code 7319, which governs irritable 
colon syndrome.  

A VA esophagus and hiatal hernia examination was conducted in 
December 2003.  The diagnoses were hiatal hernia, esophageal 
reflux, and irritable bowel disease.  

A VA examination was conducted in January 2006.  An upper 
gastrointestinal series in January 2006 was reported as 
normal.  The diagnosis was gastritis secondary to medications 
taken for service-connected avascular necrosis.  The examiner 
stated that the veteran experiences epigastric distress with 
heartburn-type symptoms once or twice per week that are 
relieved with antacids; and that these symptoms are 
insufficient to make a clinical diagnosis of hiatal hernia 
and esophageal reflux.  

Based on the latest VA examination report, service connection 
for gastritis is warranted on a secondary basis.  

Service connection for GERD and hiatal hernia is not 
warranted.  The most recent evaluation is quite clear that 
there is insufficient clinical evidence to justify diagnoses 
of GERD and hiatal hernia.  Assuming arguendo that the 
veteran currently has these conditions, there is no evidence 
that they are the result of service or were caused or 
aggravated by a service-connected disability.  As they are 
disabilities of known diagnostic entities, they cannot be a 
manifestation of an undiagnosed illness.  Although the 
veteran has argued that these conditions are related to his 
Persian Gulf service and to his service-connected 
disabilities, medical expertise is required to support the 
contention that any symptom is the result of an undiagnosed 
illness.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the lay assertions have been considered, they do not 
outweigh the medical evidence of record.

In any event, he will be compensated for all his 
gastrointestinal symptomatology as they will be rated under 
his service-connected irritable bowel syndrome or gastritis.  
See 38 C.F.R. §§ 4.14, 4.113, 4.114.  The preponderance of 
the evidence is against the claims for service connection for 
GERD and hiatal hernia; there is no doubt to be resolved; and 
service connection is not warranted. 


ORDER

Entitlement to service connection for gastritis due to 
service-connected avascular necrosis is granted. 

Entitlement to service connection for GERD and hiatal hernia 
is denied.  


REMAND

A VA examination is necessary to render a determination on 
the merits of the veteran's claim.  38 U.S.C.A. § 5103A (d).  
An examination is necessary to make a decision on a claim, if 
the evidence of record contains the following: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability and (2) the 
evidence indicates the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service, but (3) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Id.

Regarding the issue of service connection for tension 
headaches, the evidence of record is unclear as to the 
presence and severity of the veteran's tension headaches.  He 
is already in receipt of service connection for migraine 
headaches.  Regarding the issue of an increased rating for 
fibromyalgia, the evidence of record is inadequate to 
accurately rate the condition.  

Regarding entitlement to an earlier effective date for the 
grant of service connection for PTSD with depression, 
adequate notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, no such pre-
adjudication notice was sent to the veteran in this case.  
This timing defect can be remedied by fully compliant notice 
issued prior to a readjudication of the claim.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, the 
RO did not readjudicate the claim after issuing the veteran 
compliant notice in 2006.  Accordingly, a remand is required 
to ensure that the veteran receives the requisite 
readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran provide 
information as to where and when he 
received treatment for headaches or 
fibromyalgia and request records from 
those sources.

2.  Schedule a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected fibromyalgia.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.

The examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not that the veteran has any other type of 
headache besides the already service-
connected migraine headaches and, if so, 
whether it is at least as likely as not 
that it was caused or chronically worsened 
by service or by any of his service-
connected disabilities.  The examiner 
should provide a complete a rationale for 
any opinion expressed in the examination 
report.  

3.  Schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from his 
service-connected fibromyalgia.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
record all current complaints and 
pertinent clinical findings associated 
with the veteran's fibromyalgia (as 
distinguished from other disabilities).

The examiner should identify any areas of 
pain or tenderness, any other 
manifestations of the disability and all 
functional impairment from the disability.  
The examiner should also indicate: whether 
the veteran's fibromyalgia requires 
continuous medication for control; whether 
it is episodic, with exacerbations often 
precipitated by environmental or emotional 
stress or by overexertion, but that is 
present more than one-third of the time; 
or whether it is constant, or nearly so, 
and refractory to therapy.  The examiner 
should not rely solely on the veteran's 
reported history in so indicating, but 
rather should determine whether the 
veteran's reported history is 
substantiated by the record.

4.   Send the veteran and his attorney a 
letter with respect to the earlier 
effective date claim that complies with 
the notification and duty to assist 
requirements of the VCAA.  The letter 
should include notice of the type of 
information necessary to assign an 
effective date prior to October 25, 2001, 
for an award of service connection for 
PTSD with major depressive disorder.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.

5.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his attorney a supplemental 
statement of the case and give them time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


